M.D. Appeal Dkt.
                                                                            12 MAP 2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 SEDA-COG JOINT RAIL AUTHORITY,               : No. 493 MAL 2018
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
 CARLOAD EXPRESS, INC.,                       :
 SUSQUEHANNA UNION RAILROAD                   :
 COMPANY, AND NORTHERN PLAINS                 :
 RAILROAD, INC.,                              :
                                              :
                     Respondents              :


                                        ORDER


PER CURIAM

      AND NOW, this 23rd day of January, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      (1)    Did the Panel err by disregarding the plain language of the
             Municipality Authorities Act (“MAA”), 53 Pa.C.S. § 5610(e) which
             expressly requires a vote by the majority of “members present” for
             an authority to take action, instead applying a common law quorum
             rule that has never applied to MAA authorities or to discretionary
             contracting processes, effectively superimposing the words “and
             voting” into the statute?

      (2)    Did the Panel err by ignoring this Supreme Court’s elimination of any
             presumption in favor of the common law voting rule for representative
             bodies of limited membership as well as operative provisions of the
             Statutory Construction Act (“SCA”), on the basis that the MAA was a
             pre-1937 enactment, where no applicable jurisprudence supports
             applying the common law rule to MAA authorities or discretionary
             procurement processes?
(3)   Did the Panel apply an incorrect standard of review and improperly
      subvert the discretion of [the] JRA and its individual public official
      board members by superimposing a different voting standard than
      that chosen by [the] JRA for its discretionary procurement process,
      which tracks the language of 53 Pa.C.S. § 5610(e)[,] and by ignoring
      the affirmative provisions of the RFP and the voting standard
      announcement?




                           [493 MAL 2018] - 2